11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Samuel Leo Zamagni,                          * From the 29th District Court
                                               of Palo Pinto County,
                                              Trial Court No. 16214.


Vs. No. 11-17-00304-CR                       * August 9, 2018

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Willson, J.,
                                               Bailey, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)



      This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.